IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40695
                         Summary Calendar



JAMES MCCARTER,

                                           Plaintiff-Appellant,


versus

STERLING LEMON, Sergeant Lieutenant,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-93-CV-312
                        - - - - - - - - - -
                           April 11, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     James McCarter, Texas prisoner # 498365, moves this court

for leave to proceed in forma pauperis (IFP) on appeal from the

grant of summary judgment in favor of the Defendant and the

dismissal of his civil rights complaint.    On January 9, 1997,

Chief Judge Politz ordered McCarter to file an affidavit for

leave to proceed IFP on appeal pursuant to the Prison Litigation

Reform Act of 1995 (PLRA).   The order held McCarter’s appeal in

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40695
                                 - 2 -

abeyance for 30 days pending payment of the $105 filing fee or

submittal of the required documents pursuant to the PLRA.

McCarter timely responded; however, the documentation submitted

by McCarter does not comply with the requirements imposed by the

PLRA because he did not submit information regarding his prison

trust account for the period required.      See § 1915(a), (b).

Accordingly, McCarter’s motion for leave to proceed IFP on appeal

is DENIED, and his appeal is dismissed for want of prosecution.

See 5th Cir. R. 42.3.    Should McCarter wish to reinstate his

appeal, he is instructed to pay the $105 filing fee to the clerk

of the district court within 30 days from the date of this order.

     MOTION DENIED.     APPEAL DISMISSED.